

116 S2592 IS: Virginia Beach Strong Act
U.S. Senate
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2592IN THE SENATE OF THE UNITED STATESSeptember 26, 2019Mr. Warner (for himself and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo accelerate the income tax benefits for charitable cash contributions for the relief of the
			 families of victims of the mass shooting in Virginia Beach, Virginia on
			 May 31, 2019.
	
 1.Short titleThis Act may be cited as the Virginia Beach Strong Act. 2.Special rules for contributions for relief of the families of the mass shooting in Virginia Beach (a)Clarification that contribution will not fail To qualify as a charitable contributionA cash contribution made for the relief of the families of the dead or wounded victims of the mass shooting in Virginia Beach, Virginia on May 31, 2019, shall not fail to be treated as a charitable contribution for purposes of section 170 of the Internal Revenue Code of 1986 merely because such contribution is for the exclusive benefit of such families. The preceding sentence shall apply to contributions made on or after May 31, 2019.
 (b)Clarification that payments by charitable organizations to families treated as exempt paymentsFor purposes of the Internal Revenue Code of 1986, payments made on or after May 31, 2019, and on or before June 1, 2021, to the spouse or any dependent (as defined in section 152 of such Code) of the dead or wounded victims of the mass shooting in Virginia Beach, Virginia on May 31, 2019, by an organization which (determined without regard to any such payments) would be an organization exempt from tax under section 501(a) of such Code shall—
 (1)be treated as related to the purpose or function constituting the basis for such organization’s exemption under such section; and
 (2)shall not be treated as inuring to the benefit of any private individual, if such payments are made in good faith using a reasonable and objective formula which is consistently applied with respect to such victims.